DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered. 
Claims 1-20 are pending.

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 
Specifically, regarding the 101 rejections, the independent claims have been amended to include a limitation of “detecting a first upstream source identifier embedded in the first electric current, wherein the first upstream source identifier includes at first source of the first electric current; a second source of the first electric current; and a proportion of the first source and the second source in the first electric current”. This limitation can no longer be regarded as an insignificant extra-solution activity (in the 101 rejection Step 2A Prong Two analysis), and it integrates the recited judicial exception into a practical application. In addition, although a prior art LoPorto (US 2009/0304101 A1) has been found to teach this limitation, no other prior arts have been found to also teach or suggest the limitation. Therefore this limitation can no longer be regarded as a well-understood, routine and conventional activity (in the Step 2B analysis), and it introduces an inventive concept. Therefore, the 101 rejections set forth in previous Office Action have been withdrawn.

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1-20 under 35 U.S.C § 103, the arguments have been fully considered but are deemed unpersuasive.
Regarding claims 1, 8 and 15, Applicant argued in substance that (1) references Rouvala and LoPorto do not teach a source identifier that includes a proportion of multiple sources of the current; (2) LoPorto describes a group of identifiers instead of a single identifier.
	As per point (1), the prior art of record LoPorto teaches an identifier embedded in the power current to indicate the proportion/percentage of different power sources ([0028]: “the company may monitor the source of the power to determine how much of its power comes from green sources. Controller 320 may be programmed to switch off or move certain electrical devices into a reduced power level if a certain percentage of its power does not come from green sources”). 
	As per point (2), First, LoPorto teaches that all the necessary information is combined into a single “combined signal”/”complete signature” which is embedded into and transmitted with the power ([0029]: “the digital signature may be comprised of several measured quantities from several different observable and related signals which, when considered together, may represent the complete signature”, and in paragraph [0030]: “the processor 240 could convert the combined signature waveform from analog form to digital form using converter 270, and store the digital form as the signature. FIG. 1, shows selector 280 which allows the processor 240 to engage or disengage the analog to digital converter. When the consumer device transceiver 400 receives the combined signal, it may not need to perform substantial processing on the combined waveform to determine the signature waveform, because in this embodiment the combined waveform is the signature waveform”); Second, when multiple power sources are combined together, they form a single power source and only one identifier is needed to tell what different original power sources the single power source is from and what are the percentages of the different original power sources. There is no need to have multiple identifiers (as in LoPorto’s teaching). Also since each identifier is associated with a specific power source, so for a combined single power source it is impossible to differentiate multiple different identifiers. Therefore, it is unnecessary and also impossible to have multiple identifiers embedded into a single combined power source.
Applicant’s arguments regarding 103 rejections for other claims, which depend on the argued patentability of claims 1, 8 and 15, are also traversed by Examiner based on the reasons recited above.

Claim Objections
The phrase “end-user” in claim 19 should be amended to “end user”, to be consistent. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 4, 7, 12, 14, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 3, 4, 14 and 20 recite a limitation “the identifying” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “the detecting”.
Claims 7, 12 and 18 recite a limitation “based on the determining” which causes ambiguity. It is unclear if the recited “determining” refers to the determining of the first electric current, or refers to the determining of the second electric current. For continuing examination purpose, this limitation has been construed as “based on the determining that the second electric current is …..”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 7-8, 10-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rouvala (US 2013/0226484 A1, prior art of record, hereinafter as “Rouvala”) in view of LoPorto (US 2009/0304101 A1, prior art of record, hereinafter as “LoPorto”). 
Regarding claim 1, Rouvala teaches:
A method, comprising: 
receiving a first electric current (FIG. 1 and [0025]: “Power is supplied to the grid 101 by different energy providers, i.e., power plants that generate electrical power through the conversion and processing of different sustainable or man-made resources”) ; 
detecting a first upstream source identifier embedded in the first electric current (FIG. 1 and [0027]: “a system 100 of FIG. 1 introduces the capability of different energy service providers to encode identification signals--i.e., a signature or watermark--into power flows generated at their respective plants 103. The identification signal is detected as power from the grid is consumed at the consumer site 117. By decoding the identification signals, pertinent information regarding the identification signal is conveyed to the consumer, including the identity of the provider of the various power flows distributed over the grid 101”), wherein the first upstream source identifier includes:
	a first source of the first electric current ([0027]: “By decoding the identification signals, pertinent information regarding the identification signal is conveyed to the consumer, including the identity of the provider of the various power flows distributed over the grid 101”. This teaches the first decoded source identifier includes a first source of the power);
determining, based at least on the detecting, that the first electric current is not acceptable ([0037]: based on the detected information embedded in the identifier, a consumer determines the first electric current is unacceptable); and
indicating, based on the determining, that the first electric current is not acceptable (FIG. 4A and [0064]: a report is generated to indicate the first electric current is not acceptable).
Rouvala teaches all the limitations except the first upstream source identifier also includes a second source of the first electric current, and a proportion of the first source and the second source in the first electric current; And determining, based at least on the proportion, that the first electric current is not acceptable.
However, LoPorto teaches in an analogous art:
the first upstream source identifier also includes a second source of the first electric current ([0028]: “the company may monitor the source of the power to determine how much of its power comes from green sources. Controller 320 may be programmed to switch off or move certain electrical devices into a reduced power level if a certain percentage of its power does not come from green sources”. This teaches the signature/identifier can be used to identify different power resources, which include a second source), and a proportion of the first source and the second source in the first electric current (as recited above, LoPorto teaches the signature/identifier can be used to identify percentage of the first power source and the second power source, and if the percentage is not at a predetermined value, the power usage is reduced or switched off); And 
determining, based at least on the proportion, that the first electric current is not acceptable (as recited above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rouvala based on the teaching of LoPorto, to make the method to further comprise determining, based at least on the proportion, that the first electric current is not acceptable, wherein the first upstream source identifier also includes a second source of the first electric current, and a proportion of the first source and the second source in the first electric current. One of ordinary skill in the art would have been motivated to do this modification since it can help “validate or enforce a service contract with the power source which requires a certain instantaneous or average percentage of power from green sources”, as LoPorto teaches in [0028].

Regarding claim 3, Rouvala-LoPorto teach all the limitations of claim 1. 
Rouvala further teaches:
the indicating includes causing, based on the detecting, source identity information to be depicted on a display (FIG. 4A: the source identity information is displayed on a GUI to indicate if a power is unacceptable or not).

Regarding claim 5, Rouvala-LoPorto teach all the limitations of claim 1. 
Rouvala further teaches:
rejecting, based on the determining, the first electric current ([0037]: “the decoder mechanism 115a-115d of the respective consumer sites 117a-117d enables consumer to specify, use, select and/or filter only those power flows determined to be associated with an energy type, provider, source, environmental metric or brand of their liking”; And [0069]: “This includes, for example, effectively blocking out (e.g., zero percentage value 436) any power produced by GreyCom and Admantium Corp., producers of power provided by an electrical power plant and coal based processing plant respectively”. All these teach to select a certain typ0e of power sources, and rejected the unselected power sources/(the first electric current)).

Regarding claim 7, Rouvala-LoPorto teach all the limitations of claim 1. 
Rouvala further teaches:
receiving a second electric current (FIG. 1 and [0025]: consumer sites receive a second electric power from a different power provider); 
detecting a second upstream source identifier ([0027]: “a system 100 of FIG. 1 introduces the capability of different energy service providers to encode identification signals--i.e., a signature or watermark--into power flows generated at their respective plants 103. The identification signal is detected as power from the grid is consumed at the consumer site 11”. This teaches to detect a second power source identifier coming from upstream); 
identifying, based on the second upstream source identifier, a third source of the second electric current ([0027]: “By decoding the identification signals, pertinent information regarding the identification signal is conveyed to the consumer, including the identity of the provider of the various power flows distributed over the grid 101”. This teaches to identify a third source of the power based on the second decoded source identifier); 
determining, based at least on the identifying, that the second electric current is acceptable ([0037]: “the decoder mechanism 115a-115d of the respective consumer sites 117a-117d enables consumer to specify, use, select and/or filter only those power flows determined to be associated with an energy type, provider, source, environmental metric or brand of their liking”. This teaches that based on the consumer’s selection, the second electric current is determined to be acceptable); and 
accepting, based on the determining that the second electric current is acceptable, the second electric current ([0037]: as recited above, the second electric current is accepted based on the power source identification and the consumer’s selection).

Claim 8 recites a system to conduct the operation steps included in the method of claim 5 with substantially the same limitations. Therefore, claim 8 is also rejected for the same reason as recited in the rejection of claim 5.

Regarding claim 10, Rouvala-LoPorto teach all the limitations of claim 8. 
Rouvala further teaches:
the rejecting includes throttling conduction of the first electric current (FIG. 4B and [0069]: “the consumer is also presented with various UP and DOWN action buttons (e.g., 437a and 437b respectively) for enabling the consumer to alter the percentage of power they consume with respect to a particular energy provider and/or energy type”. This teaches to limit/throttle the first electric power).

Regarding claim 11, Rouvala-LoPorto teach all the limitations of claim 8. 
Rouvala further teaches:
the first source is a composition of a plurality of sources (FIG. 4B and [0069]: the power sources from GreyCom and Admantium corp are not clean energy, and they are determined to be not green and unacceptable/rejected. I.e., this teaches the first power source comprises a plurality of power sources).

Regarding claim 12, Rouvala-LoPorto teach all the limitations of claim 8. 
Rouvala further teaches:
receiving a second electric current (FIG. 1 and [0025]: consumer sites receive a second electric power from a different power provider); 
detecting a second upstream source identifier ([0027]: “a system 100 of FIG. 1 introduces the capability of different energy service providers to encode identification signals--i.e., a signature or watermark--into power flows generated at their respective plants 103. The identification signal is detected as power from the grid is consumed at the consumer site 11”. This teaches to detect a second power source identifier coming from upstream); 
identifying, based on the second upstream source identifier, a third source of the second electric current ([0027]: “By decoding the identification signals, pertinent information regarding the identification signal is conveyed to the consumer, including the identity of the provider of the various power flows distributed over the grid 101”. This teaches to identify a third source of the power based on the second decoded source identifier); 
determining, based at least on the identifying, that the second electric current is acceptable ([0037]: “the decoder mechanism 115a-115d of the respective consumer sites 117a-117d enables consumer to specify, use, select and/or filter only those power flows determined to be associated with an energy type, provider, source, environmental metric or brand of their liking”. This teaches that based on the consumer’s selection, the second electric current is determined to be acceptable); and 
accepting, based on the determining that the second electric current is acceptable, the second electric current ([0037]: as recited above, the second electric current is accepted based on the power source identification and the consumer’s selection).

Regarding claim 13, Rouvala-LoPorto teach all the limitations of claim 8. 
Rouvala further teaches:
indicate, to an end user and responsive to the determination, that the first electric current is not acceptable (FIG. 4A and [0064]: a report is generated to indicate the first electric current is not acceptable).

Regarding claim 15, Rouvala teaches:
A computer program product, the computer program product comprising a computer readable storage medium (memory 605 in FIG. 6) having program instructions embodied therewith, the program instructions executable by a computer (processor 603 in FIG. 6 and [0097])  to cause the computer to:
receive a first electric current (FIG. 1 and [0025]: consumer sites receive a first electric power from a different power provider);
detect a first upstream source identifier embedded in the first electric current ([0027]: “a system 100 of FIG. 1 introduces the capability of different energy service providers to encode identification signals--i.e., a signature or watermark--into power flows generated at their respective plants 103. The identification signal is detected as power from the grid is consumed at the consumer site 11”. This teaches to detect a first power source identifier embedded in the first electric power coming from upstream), wherein the first upstream source identifier includes:
	a first source of the first electric current ([0027]: “By decoding the identification signals, pertinent information regarding the identification signal is conveyed to the consumer, including the identity of the provider of the various power flows distributed over the grid 101”. This teaches the first decoded source identifier includes a first source of the power);
determine, based at least on the detecting, that the first electric current is acceptable ([0037]: “the decoder mechanism 115a-115d of the respective consumer sites 117a-117d enables consumer to specify, use, select and/or filter only those power flows determined to be associated with an energy type, provider, source, environmental metric or brand of their liking”. This teaches that based on the detected information embedded in the identifier, a consumer determines the first electric current to be acceptable); and
accept, responsive to the determination, the first electric current ([0037]: as recited above, the first electric current is accepted based on the power source identification and the consumer’s selection).
Rouvala teaches all the limitations except the first upstream source identifier also includes a second source of the first electric current, and a proportion of the first source and the second source in the first electric current; and to determine, based at least on the detecting proportion, that the first electric current is acceptable.
However, LoPorto teaches in an analogous art:
the first upstream source identifier also includes a second source of the first electric current ([0028]: “the company may monitor the source of the power to determine how much of its power comes from green sources. Controller 320 may be programmed to switch off or move certain electrical devices into a reduced power level if a certain percentage of its power does not come from green sources”. This teaches the signature can be used to identify different power resources, which include a second source), and a proportion of the first source and the second source in the first electric current (as recited above, LoPorto teaches the signature can be used to identify percentage of the first power source and the second power source, and if the percentage is not at a predetermined value, the power usage is reduced, and vice versa); and 
to determine, based at least on the detecting proportion, that the first electric current is acceptable (as recited above, if the detected percentage is OK, the current is acceptable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rouvala based on the teaching of LoPorto, to make the method to further determine, based at least on the detecting proportion, that the first electric current is acceptable, wherein the first upstream source identifier also includes a second source of the first electric current, and a proportion of the first source and the second source in the first electric current. One of ordinary skill in the art would have been motivated to do this modification since it can help “validate or enforce a service contract with the power source which requires a certain instantaneous or average percentage of power from green sources”, as LoPorto teaches in [0028].

Regarding claim 17, Rouvala-LoPorto teach all the limitations of claim 15. 
Rouvala further teaches:
the first source is a composition of a plurality of sources (FIG. 4B and [0069]: the power sources from GreyCom and Admantium corp are not clean energy, and they are determined to be not green and unacceptable/rejected. I.e., this teaches the first power source comprises a plurality of power sources).

Regarding claim 18, Rouvala-LoPorto teach all the limitations of claim 15. 
Rouvala further teaches:
receive a second electric current (FIG. 1 and [0025]: consumer sites receive a second electric power from a different power provider);
detect a second upstream source identifier embedded in a third electric current ([0027]: “a system 100 of FIG. 1 introduces the capability of different energy service providers to encode identification signals--i.e., a signature or watermark--into power flows generated at their respective plants 103. The identification signal is detected as power from the grid is consumed at the consumer site 11”. This teaches to detect a third power source identifier embedded in ta second power source coming from upstream); 
identify, based on the second upstream source identifier, a second source of the second electric current ([0027]: “By decoding the identification signals, pertinent information regarding the identification signal is conveyed to the consumer, including the identity of the provider of the various power flows distributed over the grid 101”. This teaches to identify a second source of the power based on the second decoded source identifier); 
determine, based at least on the identifying, that the second electric current is not acceptable ([0037]: “the decoder mechanism 115a-115d of the respective consumer sites 117a-117d enables consumer to specify, use, select and/or filter only those power flows determined to be associated with an energy type, provider, source, environmental metric or brand of their liking”. This teaches that based on the consumer’s selection, the second electric current is determined to be unacceptable); and 
reject, based on the determining that the second electric current is not acceptable, the second electric current ([0037]: as recited above, the second electric current is rejected based on the power source identification and the consumer’s selection).

Regarding claim 19, Rouvala-LoPorto teach all the limitations of claim 15. 
Rouvala further teaches:
the instructions further cause the computer to indicate, to an end user and based on the determination, that the first electric current is acceptable (FIG. 4A and [0064]: a report is generated to indicate the first electric current is acceptable).

Claims 2, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rouvala in view of LoPorto, and in further view of MEADOWS (US 2021/0011086 A1, prior art of record, hereinafter as “MEADOWS”). 
Regarding claim 2, Rouvala-LoPorto teach all the limitations of claim 1. 
But Rouvala-LoPorto do not teach controlling, based on the detecting, a state of at least one source indicator light.
However, MEADOWS teaches in an analogous art: 
controlling, based on the state of a power, a state of at least one source indicator light ([0036]: “the green light will be illuminated if the power remaining is acceptable, the red light will be illuminated if the power remaining is unacceptable …”).
Since Rouvala-LoPorto teach to determine a status of a power source to see if it is unacceptable, and MEADOWS teaches to change state of a light to indicate a status of a power source, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rouvala based on the teaching of Rouvala-LoPorto, to make the method wherein the indicating includes controlling, based on the detecting, a state of at least one source indicator light. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide[] the user with feedback”, as MEADOWS teaches in [0036]. 

Regarding claim 14, Rouvala-LoPorto teach all the limitations of claim 13. 
But Rouvala-LoPorto do not teach controlling, based on the detecting, a state of at least one source indicator light.
However, MEADOWS teaches in an analogous art: 
controlling, based on the state of a power, a state of at least one source indicator light ([0036]: “the green light will be illuminated if the power remaining is acceptable, the red light will be illuminated if the power remaining is unacceptable …”).
Since Rouvala teaches to determine a status of a power source to see if it is unacceptable, and MEADOWS teaches to change state of a light to indicate a status of a power source, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rouvala-LoPorto based on the teaching of MEADOWS, to make the system wherein the indicating includes controlling, based on the detecting, a state of at least one source indicator light. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide[] the user with feedback”, as MEADOWS teaches in [0036]. 

Regarding claim 20, Rouvala-LoPorto teach all the limitations of claim 19. 
But Rouvala-LoPorto do not teach the indicating includes controlling, based on the detecting, a state of at least one source indicator light.
However, MEADOWS teaches in an analogous art: 
controlling, based on the state of a power, a state of at least one source indicator light ([0036]: “the green light will be illuminated if the power remaining is acceptable, the red light will be illuminated if the power remaining is unacceptable …”).
Since Rouvala teaches to determine a status of a power source to see if it is unacceptable, and MEADOWS teaches to change state of a light to indicate a status of a power source, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rouvala-LoPorto based on the teaching of MEADOWS, to make the computer program product wherein the indicating includes controlling, based on the detecting, a state of at least one source indicator light. One of ordinary skill in the art would have been motivated to do this modification since it can help “provide[] the user with feedback”, as MEADOWS teaches in [0036]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rouvala in view of LoPorto, and in further view of Rawlins (US 2018/0139069 A1, prior art of record, hereinafter as “Rawlins”). 
Regarding claim 4, Rouvala-LoPorto teach all the limitations of claim 1. 
But Rouvala-LoPorto do not teach sending, based on the detecting, a message to a user device.
However, Rawlings teaches in an analogous art: 
sending, based on the identifying of a power status, a message to a user device ([0107]: “the energy efficiency measurer 550 … may also in some aspects diagnose certain unacceptable or concerning levels of power consumption and request that the user troubleshoot, by for example displaying a message via the G-CUI 135-b ….”. This teaches to send message to a user device based on an identified status of a power).
Since Rouvala teaches to determine a status of a power source to see if it is unacceptable, and Rawlings teaches to send a message to a user device to indicate a status of a power source in unacceptable, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rouvala-LoPorto based on the teaching of Rawlings, to make the method wherein the indicating includes sending, based on the detecting, a message to a user device. One of ordinary skill in the art would have been motivated to do this modification since it can help make the power status to be “brought to a user’s attention”, as Rawlings teaches in [0107]. 

Claims 6, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rouvala in view of LoPorto, and in further view of Pevear (US 2020/0091855 A1, prior art of record, hereinafter as “Pevear”). 
Regarding claim 6, Rouvala-LoPorto teach all the limitations of claim 5. 
But Rouvala-LoPorto do not explicitly teach the rejecting includes breaking one or more electric circuits.
However, Pevear teaches in an analogous art: 
breaking one or more electric circuits to disable a power distribution ([0037]: “The load control interfaces 107 can include a switch (e.g., a manual disconnect switch, a resettable circuit breaker, or a relay) to enable and disable the distribution of power to one or more of the loads 103”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rouvala-LoPorto based on the teaching of Pevear, to make the method wherein the rejecting includes breaking one or more electric circuits. One of ordinary skill in the art would have been motivated to do this modification since it can help “disable the distribution of power to one or more of the loads”, as Pevear teaches in [0037]. 

Regarding claim 9, Rouvala-LoPorto teach all the limitations of claim 8. 
But Rouvala-LoPorto do not explicitly teach the rejecting includes breaking one or more electric circuits.
However, Pevear teaches in an analogous art: 
breaking one or more electric circuits to disable a power distribution ([0037]: “The load control interfaces 107 can include a switch (e.g., a manual disconnect switch, a resettable circuit breaker, or a relay) to enable and disable the distribution of power to one or more of the loads 103”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rouvala-LoPorto based on the teaching of Pevear, to make the system wherein the rejecting includes breaking one or more electric circuits. One of ordinary skill in the art would have been motivated to do this modification since it can help “disable the distribution of power to one or more of the loads”, as Pevear teaches in [0037]. 

Regarding claim 16, Rouvala-LoPorto teach all the limitations of claim 15. 
But Rouvala-LoPorto do not explicitly teach the accepting includes closing one or more electric circuits.
However, Pevear teaches in an analogous art: 
closing one or more electric circuits to enable a power distribution ([0037]: “The load control interfaces 107 can include a switch (e.g., a manual disconnect switch, a resettable circuit breaker, or a relay) to enable and disable the distribution of power to one or more of the loads 103”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rouvala-LoPorto based on the teaching of Pevear, to make the computer program product , wherein the accepting includes closing one or more electric circuits. One of ordinary skill in the art would have been motivated to do this modification since it can help “enable … the distribution of power to one or more of the loads”, as Pevear teaches in [0037]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115